Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
The applicant's arguments filed March 18, 2022 have been fully considered 
and are respectfully found persuasive. 
The applicant argues the restriction is improper given the applicant’s amendment. The examiner withdraws the restriction requirement in light of the applicant’s amendment.

DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claims 1-14 are objected to because of the following informalities: 
Claims 2-9
“the device” should be --the piezoelectric device--
Claim 1
“it” should be --the one lower layer of metal--
“the diffusion” should be --a diffusion--
“said metal” should be --the one lower layer of metal--
“said niobate” should be --the alkali metal niobate--
“said barrier material layer” should be --the barrier layer--
“the lower layer” should be --the one lower layer--
“the upper layer” should be --the at least one upper layer--
“said diffusion barrier material being” should be --the barrier layer comprises--
Claim 2
“the metal” should be --the one lower layer of metal--
Claim 3
“the oxide” should be --the conductive oxide--
Claim 4
“said diffusion barrier material” should be --the barrier layer--
Claim 5
“the thickness” should be --a thickness--
“the order” should be --an order--
Claim 6
“the surface” should be --a surface--
“said lower layer” should be --the one lower layer--
“this metal” should be --the metal--
“said noble metal” should be --the noble metal--
Claim 7
“the thickness” should be --a thickness--
“the lower layer” should be --the one lower layer--
“the attachment layer” should be --the layer for attachment--
“the order” should be --an order--
Claim 8
“the layer of piezoelectric material” should be --the at least one upper layer of piezoelectric material--
Claims 10-14
“the manufacturing process” should be --the process--
Claim 9
“the following steps” should be --steps as follows--
“a lower layer of metal” should be --the one lower layer of metal--
“the surface” should be --a surface--
“the diffusion” should be --a diffusion--
“said metal” should be --the one lower layer of metal--
“said niobate” should be --the alkali metal niobate--
“said diffusion barrier material is” should be --the barrier layer comprises--
Claim 12
“the first power” should be --the first RF power--
Claim 13
“the deposition” should be --a deposition--
“the surface” should be --a surface--
Claim 14
“upper layer of metal” should be --a conductive upper layer--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, and 11 are rejected under 35 U.S.C. 112, second paragraph, as 
being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  
In claims 5, 7, and 11, it is unclear to what “several tens,” “around,” and “a few” refers. The specification does not provide some standard for measuring the terms. One of ordinary skill in the art, in view of the prior art and the status of the art, would not be reasonably apprised of the scope of “several tens,” “around,” and “a few.” The specification uses the same terms of degree as in the claims, but the scope of the term is not understood when read in light of the specification because the specification does not provide a standard for measuring the terms. Therefore, “several tens,” “around,” and “a few render claims 5, 7, and 11 indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11, and 13-14 are rejected under AIA  35 U.S.C. 102(a)(1) as 
being anticipated by Bauer et al. (U.S. Patent No. 9,484,216; hereinafter “Bauer”).
Regarding claim 1, Bauer discloses a piezoelectric device comprising at least one upper layer of piezoelectric material (Fig. 3b, 304; [Column 12, lines 33-35] – “Exemplary semiconductor materials include a piezoelectric material (e.g., aluminum nitride (AIN), lithium niobite (LiNbO3 ),…”) based on alkali metal niobate ([Column 12, lines 33-35]) and one lower layer of metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14] – “The semiconductor can include one or more electrodes having a conductive material ( e.g., a conductive metal, such as aluminum (Al), titanium (Ti), gold (Au), copper (Cu), tungsten (W), molybdenum (Mo), platinum (Pt), ruthenium (Ru), tantalum (Ta), chromium (Cr), osmium (Os), rhenium (Re), iridium (Ir), germanium (Ge), as well as stacks, alloys, multilayers (e.g., TiW/A!Cu or TiW/Cu layers), or doped forms of any of these). In some instances, the electrode can include a diffusion barrier that minimizes diffusion of atoms from the conductive material to other coextensive layers (e.g., a TiN diffusion barrier) and/or an adhesion layer (e.g., a Ti adhesion layer).”) located above (Fig. 3b) a substrate (Fig. 3b, 302), wherein it comprises a barrier layer ([Column 13, lines 3-14]) of material ([Column 13, lines 3-14]) that is a barrier ([Column 13, lines 3-14]) to the diffusion ([Column 13, lines 3-14]) of alkali metals ([Column 12, lines 33-35]) into said metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]) and that is inert ([Column 13, lines 3-14]) to the alkali metals ([Column 12, lines 33-35]) of said niobate ([Column 12, lines 33-35]), said barrier material layer ([Column 13, lines 3-14]) being located between (Fig. 3b) the lower layer of metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]) and the upper layer of piezoelectric material (Fig. 3b, 304; [Column 12, lines 33-35]), said diffusion barrier material ([Column 13, lines 3-14]) being a conductive oxide ([Column 13, lines 3-14]) or a conductive nitride ([Column 13, lines 3-14]).
Regarding claim 2, Bauer discloses the device according to Claim 1, wherein the metal (Fig. 3b, 306; [Column 13, lines 3-14]) is Pt or Mo or Ti ([Column 13, lines 3-14]).  
Regarding claim 3, Bauer discloses the device according to Claim 1, wherein the oxide ([Column 13, lines 3-14]) comprises a Pt or Ru or Ir metal and preferably RuO2 ([Column 13, lines 3-14]).  
Regarding claim 4, Bauer discloses the device according to Claim 1, wherein said diffusion barrier material ([Column 13, lines 3-14]) is a nitride ([Column 13, lines 3-14]) that may be TiN or WN or TaN and preferably TiN ([Column 13, lines 3-14]).  
Regarding claim 5, Bauer discloses the device according to Claim 1, wherein the thickness (Fig. 3b; [Column 12, lines 45-47] – “The semiconductor material can be of any useful thickness ( e.g., a thin film having a thickness of from about 100 nm to about 800 nm).” ) of the barrier layer ([Column 13, lines 3-14]) is greater than several tens of nanometres (Fig. 3b; [Column 12, lines 45-47]) and preferably of the order of around a hundred nanometers (Fig. 3b; [Column 12, lines 45-47]).  
Regarding claim 6, Bauer discloses the device according to Claim 1, comprising, between (Fig. 3b) the surface (Fig. 3b) of the substrate (Fig. 3b, 302) and said lower layer of metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]), when this metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]) is a noble metal ([Column 13, lines 3-14]), a layer for attachment (“adhesion layer” - [Column 13, lines 3-14]) of said noble metal ([Column 13, lines 3-14]), for example made of TiO2 ([Column 13, lines 3-14]).
Regarding claim 7, Bauer discloses the device according to Claim 6, wherein the thickness (Fig. 3b; [Column 12, lines 45-47] – “The semiconductor material can be of any useful thickness ( e.g., a thin film having a thickness of from about 100 nm to about 800 nm).”; [Column 13, lines 20-25] – “Exemplary electrodes include an interdigitated transducer, a grating electrode, a thin film electrode, and/or a floating electrode having any useful thickness, period, material, or geometric arrangement and formed by any useful process, such as sputtering, vacuum deposition, or ionplating.”) of the lower layer of metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]), which may be a noble metal ([Column 13, lines 3-14]), being greater than several tens of nanometres (Fig. 3b; [Column 12, lines 45-47]; [Column 13, lines 20-25]), the thickness (Fig. 3b; [Column 12, lines 45-47]; [Column 13, lines 20-25]) of the attachment layer (“adhesion layer” - [Column 13, lines 3-14]) is of the order of a few nanometres (Fig. 3b; [Column 12, lines 45-47]; [Column 13, lines 20-25]).  
Regarding claim 8, Bauer discloses the device according to Claim 1, comprising a conductive upper layer (Fig. 3b, 306 – top electrode; [Column 10, lines 44-48]) above (Fig. 3b; [Column 10, lines 44-48]) the layer of piezoelectric material (Fig. 3b, 304; [Column 12, lines 33-35]).  
Regarding claim 9, Bauer discloses a process for manufacturing a device according to Claim 1, comprising the following steps: depositing ([Column 12, lines 47-49]) a lower layer of metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]), which may be a noble metal ([Column 13, lines 3-14]), on a substrate (Fig. 3b, 302); producing ([Column 12, lines 47-49]; [Column 13, lines 3-14]) a barrier layer ([Column 13, lines 3-14]) on the surface ([Column 13, lines 3-14]) of said lower layer of metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]); depositing ([Column 12, lines 47-49]) a layer of a piezoelectric material (Fig. 3b, 304; [Column 12, lines 33-35]) based on alkali metal niobate ([Column 12, lines 33-35]) on the surface ([Column 13, lines 3-14]) of said barrier layer ([Column 13, lines 3-14]) by sputtering ([Column 12, lines 47-49]) from a target ([Column 12, lines 47-49]); said barrier layer ([Column 13, lines 3-14]) being of a material ([Column 13, lines 3-14]) that is a barrier ([Column 13, lines 3-14]) to the diffusion ([Column 13, lines 3-14]) of alkali metals ([Column 12, lines 33-35]) into said metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]) and that is inert ([Column 13, lines 3-14]) to the alkali metals ([Column 12, lines 33-35]) of said niobate ([Column 12, lines 33-35]), and wherein said diffusion barrier material ([Column 13, lines 3-14]) is a conductive oxide ([Column 13, lines 3-14]) or a conductive nitride ([Column 13, lines 3-14]). 
Regarding claim 11, Bauer discloses the manufacturing process according to Claim 9, comprising at least one sputtering ([Column 12, lines 47-49]) step carried out at a pressure of a few mTorr ([Column 3, lines 63-67]-[Column 4, lines 1-12]) in order to deposit ([Column 12, lines 47-49]) the piezoelectric material (Fig. 3b, 304; [Column 12, lines 33-35]).  
Regarding claim 13, Bauer discloses the manufacturing process according to Claim 9, comprising the deposition ([Column 12, lines 47-49]) of an attachment layer (“adhesion layer” - [Column 13, lines 3-14]) on the surface (Fig. 3b) of the substrate (Fig. 3b, 302), prior to (Fig. 3b) the deposition ([Column 12, lines 47-49]) of the lower layer of metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]).  
Regarding claim 14, Bauer discloses the manufacturing process according to Claim 9, comprising carrying out a deposition ([Column 12, lines 47-49]) of upper layer of metal (Fig. 3b, 306 – top electrode; [Column 10, lines 44-48]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable 
over Bauer in view of Ha et al. (U.S. Publication No. 2012/0108058; hereinafter “Ha”).
Regarding claim 10, Bauer teaches the manufacturing process according to Claim 9. Bauer does not teach the sputtering is carried out at a temperature above 300°C, preferably at 500°C.  
Ha, however, does teach the sputtering ([Abstract]; [0025]-[0026]) is carried out at a temperature above 300°C, preferably at 500°C ([0026] – “…the process chamber may be maintained at a temperature of less than about 800 degrees Celsius, or in some embodiments, about -40 degrees Celsius to about 600 degrees Celsius.”]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Bauer to include the features of Ha because it would reduce stress within the integrated circuit thereby preventing device degradation.
Regarding claim 12, Bauer teaches the manufacturing process according to Claim 11, comprising deposit ([Column 12, lines 47-49]) the piezoelectric material (Fig. 3b, 304; [Column 12, lines 33-35]).  Bauer does not teach a first sputtering ([Column 12, lines 47-49]) step carried out at a first RF power, and a second sputtering step carried out with a second RF power higher than the first power. 
Ha, however, does teach a first sputtering step ([Abstract]; [0025]) carried out at a first RF power ([Abstract]; [0025] – “…up to about 1.5 kW of bias RF power of a first RF bias signal may be provided at a frequency of between about 1 to about 60 MHz, and up to about 1.5 kW of bias RF power of a second RF bias signal may be provided at a frequency of between about 1 to about 60 MHz.”), and a second sputtering step ([Abstract]; [0025]) carried out with a second RF power ([Abstract]; “second RF bias signal” - [0025]) higher ([Abstract]; [0025]) than the first power ([Abstract]; “first RF bias signal” - [0025]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Bauer to include the features of Ha because it would reduce stress within the integrated circuit thereby preventing device degradation.

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837